DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 21 June 2021, are accepted and appreciated by the examiner.  Applicant has amended claim 1 and 3; and has canceled claims 9-12.  Claims 4-8 stand withdrawn.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see pages 7-8 of the Applicant’s Remarks, filed 21 June 2021, with respect to the rejection of claims 1 and 3 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1 and 3 has been withdrawn. 
Applicant’s arguments, see page 9 of the Applicant’s Remarks, filed 21 June 2021, with respect to the rejection of claims 1 and 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1 and 3 has been withdrawn. 
21 June 2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that the rejections of claim 13 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) should be withdrawn, the Examiner respectfully disagrees.  The grounds for rejection have not been addressed by any amendment to claim 13 and no argument has been provided specifically responding to the rejection of claim 13.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 recites “determine an orientation of a shape center of the determination region for which the brightness difference is maximized.”  It is not clear how one would determine an orientation of a shape center, because it is not clear that “orientation of a shape center” is even a meaningful phrase. The written description equates the “shape center” with a “center of gravity” ([0038]).  A center of gravity is a point, which is 3-space symmetric.  There would be no meaningful way to determine the orientation of a single point in space and the Applicant has not described how this task would be performed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “determine an orientation of a shape center of the determination region for which the brightness difference is maximized.”  It is not clear what is considered to constitute an “orientation of a shape center.”  The written description equates the “shape center” with a “center of gravity” ([0038]).  A center of gravity is a point, which is 3-space symmetric, and would lack any clear or well-defined orientation 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eiji et al. (JP 06-123611 A – cited in IDS), as evidenced by the Machine Translation of JP06-123611A, in view of Bryll et al. (US PGPub 20060093205).

Regarding claim 1, Eiji discloses a component orientation determination data creation device  (teaching device 50, Fig. 1; [0006], [0008], [0009], [0012]-[0014], and [0016]) and for creating component orientation determination data used in a component orientation determination system that determines an orientation of the component by comparing a brightness value of a determination region specified in the component orientation determination data within an image of the component captured by a camera (compares the template stored in the template memory 43 with the matching image data fetched by the matching memory 44, [0009]) with a determination threshold (difference is below a threshold value, it will judge with consistency (matching), and in being more than a threshold value, it judges with mismatching, [0009]), the component orientation determination data creation device comprising: 
processing circuitry (teaching device 50, Fig. 1) configured to 
calculate a difference image between an image of the component in a correct orientation and an image of the component in another orientation (forming a difference image by subtraction between an image of a part in a positive direction posture and an image of a part in a reverse direction attitude, [0016]), by comparing the image of the component in the correct orientation (e.g. G, Fig. 3 and [0021]) and the image of the component in the another orientation (e.g. H, Fig. 3 and [0021]) by aligning a respective center position and a rotational angle of the component (I, Fig. 3 and [0021]); Examiner submits that (at least under a reasonable interpretation of aligning) the images G and H would inherently have to be aligned in both center and rotational angle to form the image I, because if the images were not aligned the dark spots in the image I would not fall at the upper corners of the image, precisely aligned with the positions where one of the two images is lacking a dark spot.  Furthermore, even failing this interpretation, alignment of the component would ultimately be obvious to put the component in the correct orientation.
obtain a brightness difference region for which a brightness difference within each difference image is maximized (position of the window 90 is determined at a position where the number of pixels becomes a maximum value, [0022]).
Eiji does not necessarily teach that the difference image is calculated for a predetermined number of imaging conditions from images acquired at each of the 
Bryll teaches acquiring images at each of a predetermined number of imaging conditions (taking several images at different combinations of lighting settings, [0061]) and teaches adjusting the lighting to maximize brightness difference between two image regions (adjust the lighting to maximize the brightness and/or contrast difference between the two areas, [0061]).  Bryll further teaches to select an optimal imaging condition among the predetermined number of imaging conditions (finds an optimal lighting level for acquiring an image, [0061]) for which a brightness difference is maximized (maximize the brightness and/or contrast difference, [0061]) from all the imaging conditions (by taking several images at different combinations of lighting settings, [0061]).  A maximum of a set is inherently defined in relation to the other members of the set, so it would have been manifestly obvious that the maximum is determined by comparing the brightness difference regions at each of the predetermined number of imaging conditions
In the context of Eiji, such optimization of imaging conditions would obviously provide the benefit that the images used to determine orientation of a workpiece will be 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Eiji such that the difference image is calculated for a predetermined number of imaging conditions from images acquired at each of the predetermined number of imaging conditions, that the brightness difference region is obtained within each difference image at each of the predetermined number of imaging conditions, and the processing circuitry is configured to select an optimal imaging condition among the predetermined number of imaging conditions for which a brightness difference of the determination region is maximized from all imaging conditions obtained by comparing the brightness difference regions at each of the predetermined number of imaging conditions, and include information of the optimal imaging condition in the component orientation determination data.    Inclusion of such optimal imaging condition selection would allow for improved imaging of a workpiece for easier, more reliable orientation determination. 
Regarding Claim 3, the combination of Eiji and Bryll makes obvious the component orientation determination data creation device according to claim 1.  Eiji does not necessarily teach that the component orientation determination data calculating means calculates the determination threshold based on the brightness value of the determination region of the image of the component in the correct orientation, and the brightness value of the determination region of the image of the component in a different orientation or the brightness difference of the determination region of the difference image, and includes the calculated determination threshold in the component orientation determination data.
However, Eiji does teach using a determination threshold to determine whether a workpiece is in the correct posture ([0009]), so the component orientation determination data would obviously include a calculated determination threshold.  Furthermore, the threshold is with respect to a difference in a number of “black pixels” which obviously corresponds to a difference in brightness.  Since the threshold is with respect to brightness difference and a difference image is used to teach the component posture determination apparatus, a person of ordinary skill would easily recognize that the brightness difference of the determination region of the difference image would be used to calculate the threshold, as the difference image provides a known brightness difference for an incorrect posture.  
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Eiji such that the component orientation determination data calculating means calculates the determination threshold based on the brightness value of the determination region of .

Allowable Subject Matter
Claim 13 would potentially be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 is allowable over the prior art because the limitation “determine an orientation of a shape center of the determination region for which the brightness difference is maximized” is not found in the relevant prior art.  However, as explained in the rejection under 35 U.S.C. 112(b), the intended meaning of the limitation is not fully clear and any determination of allowability with respect to the prior art would need to be reassessed based on the Applicant’s clarification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/LIAM R CASEY/Examiner, Art Unit 2862  

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864